Name: Commission Regulation (EEC) No 3790/91 of 19 December 1991 on arrangements for imports into Germany, Benelux, United Kingdom, Ireland, Denmark, Greece, Spain and Portugal of certain textile products (category 36) originating in South Korea
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Asia and Oceania
 Date Published: nan

 24. 12. 91 Official Journal of the European Communities No L 356/71 COMMISSION REGULATION (EEC) No 3790/91 of 19 December 1991 on arrangements for imports into Germany, Benelux, United Kingdom, Ireland, Denmark, Greece, Spain and Portugal of certain textile products (category 36) originating in South Korea Whereas the products in question exported from South Korea between 11 November 1991 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from South Korea before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into Germany, Benelux, United Kingdom, Ireland, Denmark, Greece, Spain and Portugal of the category of products originating in South Korea and specified in the Annex hereto shall be subject to the provisional quantita ­ tive limits set out in that Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Commission Regulation (EEC) No 1215/91 (2), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 36) specified in the Annex hereto and originating in South Korea have exceeded the level referred to in paragraph 2 of the said Article 1 1 ; Whereas imports of these products into France and Italy are already subject to regional quantitative limits for the years 1987 to 1991 by Regulation (EEC) No 4136 ; Whereas the Agreement on trade in textile products between South Korea and the Community, applied since I January 1987, has been extended until the end of 1992 by an exchange of letters initialled on 16 October 1991 and due to be applied provisionally from 1 January 1992 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, on II November 1991 South Korea was notified of a request for consultations ; whereas, pending a mutually satisfac ­ tory solution, the Commission has requested South Korea for a provisional period of three months to limits its exports to Germany, Benelux, United Kingdom, Ireland, Denmark, Greece, Spain and Portugal of products falling within category 36 to the provisional quantitative limits set out in the annex with effect from the date of the request for consultations ; Whereas pending the outcome of the requested consulta ­ tions quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas Article 11 (13) ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 : Article 2 1 . Products referred to in Article 1 shipped from South Korea to Germany, Benelux, United Kingdom, Ireland, Denmark, Greece, Spain and Portugal before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presen ­ tation of a bill of lading or other transport document providing that shipment actually took place during that period. 2. The provisional limits referred to in Article 1 shall not prevent the importation of products covered by them but shipped from South Korea before the date of entry into force of this Regulation . Article 3 1 . Imports of products referred to in Article 1 , shipped from South Korea to Germany, Benelux, United Kingdom, Ireland, Denmark, Greece, Spain and Portugal after the entry into force of this Regulation shall be (') OJ No L 387, 31 . 12. 1986, p. 42. 0 OJ No L 116, 9. 5. 1991 , p. 46. No L 356/72 Official Journal of the European Communities 24. 12. 91 subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 2. All quantities of such products shipped from South Korea to Germany, Benelux, United Kingdom, Ireland, Denmark, Greece, Spain and Portugal on or after 11 November 1991 and released for free circulation shall be deducted from the quantitative limits laid down. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 11 November 1991 until 10 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1991 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Category CN code Description Third country Unit Member State Quantitative limits from 11 November 1991 until 10 February 1992 36 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 Woven fabrics of continuous artificial fibres other than those for tyres of category 114 \ South Korea tonnes D BNL UK IRL DK GR ES PT 232 220 55 2 6 9 33 5